17‐2564 
Doe v. East Lyme Bd. Of Educ. 
 
                       UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                         
                                SUMMARY ORDER  
 
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.  CITATION  TO  A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED 
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. 
WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE 
NOTATION  “SUMMARY  ORDER”).  A  PARTY  CITING  A  SUMMARY  ORDER  MUST  SERVE  A 
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.
 
       At a stated term of the United States Court of Appeals for the Second Circuit, held 
at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New 
York, on the 9th day of January, two thousand and nineteen. 
                                     
Present:       
              DENNIS JACOBS, 
              ROSEMARY S. POOLER, 
              RICHARD C. WESLEY, 
                            Circuit Judges. 
______________________ 
 
Jane DOE, John Doe, by and through his parent Jane Doe, 
 
                            Plaintiffs‐Appellants, 
 
              v.                                       17‐2564 
 
EAST LYME BOARD OF EDUCATION, 
 
                            Defendant‐Appellee, 
 
Connecticut State Department of Education, 
 
                            Defendant. 
______________________  
For Plaintiffs‐Appellants:                 JANE DOE, pro se, East Lyme, CT. 
 
For Defendant‐Appellee:                    Sheldon D. Myers, Kainen, Escalera & McHale PC, 
                                           Hartford, CT.       
 
        Appeal  from  the  United  States  District  Court  for  the  District  of  Connecticut 

(Arterton, J.).

        We assume the parties’ familiarity with the facts, procedural history, and issues 

presented for review in this case. We conclude that we lack jurisdiction over this appeal 

(i.e., we lack the power to decide any of the issues raised by Ms. Doe). As such, we dismiss 

the appeal, reserving a decision on the merits of the issues raised by Ms. Doe until after 

the district court enters a final decision.1  

        Our appellate jurisdiction is ordinarily limited to review of “final decisions.” 28 

U.S.C. § 1291. “A ‘final decision’ generally is one which ends the litigation on the merits 

and leaves nothing for the court to do but execute the judgment.” Catlin v. United States, 

324 U.S. 229, 233 (1945). A judgment is not final when the amount of damages and other 

quantifiable relief is still genuinely in dispute. See Cooper v. Salomon Bros. Inc., 1 F.3d 82, 

85 (2d Cir. 1993). “[O]nly when nothing save ministerial tasks relating to computation of 

damages remains can a mere determination of liability be construed as a ‘final decision.’” 




1 Although neither party questioned this Court’s jurisdiction, we must in all cases independently 
confirm  our  jurisdiction,  as  it  goes  to  our  very  power  to  decide  a  dispute.  See  Petereit  v.  S.B. 
Thomas, Inc., 63 F.3d 1169, 1175 (2d Cir. 1995)).
                                                       2 
Arp Films, Inc. v. Marvel Entm’t Grp., Inc., 905 F.2d 687, 689 (2d Cir. 1990) (per curiam) 

(quoting Caradelis v. Refineria Pan., S.A., 384 F.2d 589, 591 (5th Cir. 1967)). 

       The district court has not completed its calculation of damages in this action. The 

court ordered the defendants “to reimburse [Ms. Doe] in the amount of $36,555.94 plus 

interest  (the  amount  of  which  remains  to  be  calculated)  and  to  place  $203,478.10  for 

compensatory  education  into  an  escrow  account,  as  soon  as  practicable,  after  all 

calculations have been finalized.” Judgment at 1, Doe v. East Lyme Bd. of Educ., 262 F. Supp. 

3d 11 (D. Conn. June  29,  2017)  (No. 11 Civ.  291 (JBA)), ECF No. 248. In service of  this 

order,  the  district  court  directed  Ms.  Doe  to  submit  documentation  of  “supplemental 

reimbursement and transportation expenses incurred between January 12, 2017 and the 

date of Judgment [July 19, 2017],” and it directed both parties to “submit their proposed 

interest calculations and methodology.” Mem. of Decision at 18 n. 51, Doe, 262 F. Supp. 

3d 11 (D. Conn. June 29, 2017) (No. 11 Civ. 291 (JBA)), ECF No. 245. The district court 

docket reflects that none of these calculations were completed before (or after) Ms. Doe 

and her son filed their notice of appeal. Because calculation of prejudgment interest is a 

nonministerial task, see Transaero, Inc. v. La Fuerza Aerea Boliviana, 99 F.3d 538, 541 (2d Cir. 

1996), the district court’s July 19 judgment was not a final, appealable order. 

       We therefore dismiss the appeal for lack of jurisdiction and return the matter to 

the  district  court  to  complete  calculations  as  to  prejudgment  interest,  supplemental 

reimbursement,  and  transportation  expenses.  Once  the  district  court  expeditiously 


                                                3 
completes the remaining calculations, based on the parties’ previous submissions dated 

July 21, 2017 and August 11, 2017, and enters an amended judgment (clearing the way 

for Ms. Doe to receive reimbursement from East Lyme), Ms. Doe will be free to file a new 

timely  appeal,  with  the  filing  fee  waived,  raising  any  or  all  of  the  issues  raised  in  her 

present appeal. The Clerk’s office is directed to refer any such appeal to this panel for 

disposition. Unless either party objects, the briefs and appendices of the present appeal 

shall serve for the new appeal. Should the Court order additional briefing, the Clerk’s 

office  shall  set  an  expedited  briefing  schedule.  No  oral  argument  will  be  held  absent 

further order of the Court. 

        For the foregoing reasons, the appeal is hereby DISMISSED. 

                                                FOR THE COURT: 
                                                Catherine O’Hagan Wolfe, Clerk 
 
                                                  




                                                     4